Citation Nr: 1605002	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood from June 4, 2009, to June 2, 2015.

2.  Entitlement to an initial disability rating in excess of 70 percent for adjustment disorder with depressed mood from June 3, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected adjustment disorder with depressed mood and fibromyalgia.

4.  Entitlement to special monthly compensation at the housebound (s-1) rate.

5.  Entitlement to service connection for a neurological disorder, to include as an undiagnosed illness.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993, to include active service in the Southwest Asia theater of operations during the Persian Gulf War. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

In September 2013, the Veteran testified at a Travel Board hearing at VA RO in North Little Rock, Arkansas, before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

In November 2014, the Board reopened the issue of entitlement to service connection for a neurological disorder and remanded all issues for further development.  


In a September 2015 rating decision, the RO assigned a 70 percent disability rating for the service-connected psychiatric disorder effective June 3, 2015.  This action represents a partial grant of the benefits sought on appeal and not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As explained below, the Board is assigning a 70 percent disability rating for the service-connected psychiatric disorder effective June 4, 2009.  This grant will result in a combined 100 percent disability effective June 4, 2009.  

In a September 2015 rating decision, the RO assigned a 100 percent combined disability rating for the service-connected disabilities, effective June 3, 2015.  The RO determined that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was rendered moot effective June 3, 2015, in light of the assignment of a 100 percent combined disability rating for the service-connected disabilities. 

The Board, however, finds that the assignment of a 100 percent evaluation for the service-connected disabilities effective June 3, 2015, did not render moot the TDIU claim for the time period since that rating took effect, inasmuch as there remained a residual benefit that is available from concurrent assignment of both a 60 percent schedular service-connected evaluation for hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome, and a TDIU.  In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2015); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999). 

Nonetheless, in view of the decision of the United States Court of Appeals for Veterans Claims (the Court) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on one or more disabilities may form the basis for an award of special monthly compensation.  

Therefore, in light of the holding in Bradley, the issue of a TDIU remains pending both before and after June 3, 2015.  Based on the medical evidence, the Board will consider whether TDIU is warranted based on the service-connected psychiatric disorder and fibromyalgia only.  In light of the above, the issues are as stated on the first page of this decision.  

The issue of entitlement to additional compensation due to dependent children, H.A., and C.A., has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a neurological disorder, to include as an undiagnosed illness, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is equipoise as to whether from June 4, 2009, to June 2, 2015, the service-connected psychiatric disorder was manifested by an occupational and social impairment with deficiencies in most areas due to impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships.

2.  The weight of evidence is against a finding that since June 3, 2015, adjustment disorder with depressed mood has been manifested by a total occupational and social impairment.

3.  From February 4, 2010, the Veteran has been service-connected for adjustment disorder with depressed mood, rated as 70 percent disabling, and fibromyalgia, rated as 40 percent disabling.  The service-connected adjustment disorder with depressed mood and fibromyalgia have been rated as 80 percent disabling since February 4, 2010.

4.  Resolving doubt in the Veteran's favor, the evidence is in equipoise as to whether the Veteran's service-connected adjustment disorder with depressed mood and fibromyalgia since February 4, 2010, has rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.

5.  From February 4, 2010 to the present, the Veteran has been unemployable due to service connected disabilities (adjustment disorder with depressed mood and fibromyalgia) with additional service-connected disabilities independently ratable at 60 percent or more (hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome).


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for an initial 70 percent disability rating, but no greater, for adjustment disorder with depressed mood from June 4, 2009, to June 2, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435-9440 (2015).

2.  Since June 3, 2015, adjustment disorder with depressed mood has not met the criteria for an initial disability rating greater than 70 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435-9440.

3.  Resolving doubt in the Veteran's favor, since February 4, 2010, the criteria for a total disability rating based on individual unemployability due to service-connected adjustment disorder with depressed mood and fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2015).

4.  The criteria for SMC at the housebound rate (S-1) are met from February 4, 2010, to the present.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As for the claim of TDIU due to service-connected adjustment disorder with depressed mood and fibromyalgia, the requirements of the VCAA have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

The Veteran's claims for increased ratings for the psychiatric disorder arise from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in June 2009, January 2012, and January 2015 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.  These claims were most recently readjudicated in a supplemental statement of the case issued in September 2015.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and VA treatment records, to include obtaining additional VA treatment records pursuant to the Board remand.  The RO obtained the appellant's VA vocational rehabilitation file and Social Security Administration records, pursuant to the Board remand.  The RO attempted three times to obtain records from the United States Postal Service, to include two times pursuant to the Board remand.  The RO afforded the claimant VA examinations for his psychiatric disorder, to include pursuant to the Board remand.  

Reports of January 2012 and June 2015 VA examinations reflect that the examiners reviewed the Veteran's paper or electronic claims file and past medical history, recorded his current complaints, conducted an appropriate examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected psychiatric disorder.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the November 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Increased ratings for adjustment disorder with depressed mood

      Governing law and regulations

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

An unspecified depressive disorder and an adjustment disorder are evaluated under the general rating formula for mental disorders.  Under those criteria, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435-9440.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).
 
Global Assessment of Functioning scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

      Analysis

The January 2012 VA examination report reflects a diagnosis of adjustment disorder with depressed mood whereas the June 2015 VA examination report shows a diagnosis of unspecified depressive disorder.  The June 2015 VA examiner opined that the service-connected chronic adjustment disorder is encompassed by the diagnosis of an unspecified depressive disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board will attribute all of the claimant's psychiatric symptomatology to his service-connected psychiatric disorder.

There is conflicting medical evidence on whether the service-connected psychiatric disorder meets the criteria for a 70 percent disability rating from June 4, 2009, to June 2, 2015.  

VA treatment records show that the Veteran had difficulty with interpersonal relationships and had a desire to hurt coworkers.  He was referred to anger management treatment.  However, there was no plan or intent to be violent.  Moreover, the January 2012 VA examiner stated that there was no impaired impulse control.  Although there is no periods of violence, based on the evidence of anger management issues the evidence is in equipoise as to whether there was impaired impulse control (such as unprovoked irritability with periods of violence).  

As for difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to maintain and establish effective relationships, a July and November 2011 VA treatment records reveal that the Veteran has difficulty with interpersonal relationships due to his style of communication and behavior.  Although the January 2012 VA examiner noted that the appellant did not have difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to maintain and establish effective relationships, that examiner did note that the Veteran quit his job at the United States Postal Service in part due to difficulty with coworkers.  In light of the medical evidence showing difficulty with interpersonal relationships and the claimant leaving his job in part due to difficulty with coworkers, the evidence is in equipoise as to whether there was difficulty in adapting to stressful circumstances (including work or a worklike setting) and whether there was an inability to maintain and establish effective relationships.  

While there has been no evidence of any of the following - suicidal ideation; obsessive rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; spatial disorientation; and a neglect of personal hygiene - the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

In addition, the January 2012 VA examiner assigned a Global Assessment of Functioning (GAF) score of 55.  VA treatment records dated from September 2010 to October 2013 reveal that the GAF scores ranged from 60 to 51 with GAF scores of 55 and 51 being predominant.  Although the January 2012 VA examiner described the occupational and social impairment as being manifested by mild or transient symptoms that only decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, the Board places great weight on the GAF scores ranging from 55 to 51 showing a greater degree of occupational and social impairment.  

In short, the evidence is equipoise as to whether from June 4, 2009, to June 2, 2015, the service-connected psychiatric disorder was manifested by an occupational and social impairment with deficiencies in most areas due to impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships.  Therefore, a 70 percent disability rating from June 4, 2009, to June 2, 2015, for the service-connected psychiatric disorder is warranted.

As to whether an initial rating in excess of 70 percent is warranted for the psychiatric disorder prior to June 3, 2015, or after June 3, 2015, VA treatment records dated from 2010 to the present and Social Security Administration records as well as the January 2012 and June 2015 VA examination reports do not show that the service-connected psychiatric disorder has been manifested by a total occupational and social impairment since June 4, 2009.  

Various mental status examinations reflect no evidence of gross impairment in thought processes and communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Both VA examiners did not report any of these specific symptoms.  

As for intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), the January 2012 VA examiner did not make such a finding.  Moreover, although the June 2015 VA examiner noted that there was a neglect of personal appearance and hygiene the examiner did not report that the neglect was so severe as to be intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

As for being in persistent danger of hurting self or others, the Veteran has always denied suicidal ideation.  While VA treatment records show that the Veteran had a desire to hurt coworkers, there was no plan or intent to be violent.  In fact, he always denied homicidal ideation.

In June 2014, the Social Security Administration determined that the Veteran was not disabled because of his psychiatric disorder.  While the Board is not bound by the determination of the Social Security Administration, the Board must give weight to that decision.  Similarly, the VA examiners described the occupational and social impairment as being as being manifested by mild or transient symptoms that only decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The June 2015 VA examiner opined that the appellant's psychiatric disorder does not impair his ability to engage in physical and sedentary forms of employment.

As noted above, the January 2012 VA examiner assigned a GAF score of 55.  VA treatment records dated from September 2010 to October 2013 reveal that the GAF scores ranged from 60 to 51 with GAF scores of 55 and 51 being predominant.  These GAF scores do not reflect a social and industrial impairment contemplated in a 100 percent disability rating for the service-connected psychiatric disorder.  38 C.F.R. § 4.130.  

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected psychiatric disorder that would support a finding that the criteria for a 100 percent rating were nearly approximated during the time period since June 4, 2009.  38 C.F.R. § 4.7.  In addition, neither the appellant nor his representative have pointed to any such pathology.  

Turning to extraschedular consideration, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected dermatitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), an inability to maintain and establish effective relationships, and neglect of personal appearance and hygiene - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Although the Veteran is unemployed in part due to the service-connected psychiatric disorder, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Total Disability Evaluation Due to Individual Unemployability

      Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

      Analysis

The Veteran filed an unsigned formal claim for entitlement to a total rating based on individual unemployability in August 2012 and signed formal claim in February 2015.  He worked as a mail carrier until February 3, 2010.  He has four years of college and no additional education or training.  In November 2010, the Board determined that the issue of TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Board will determine whether entitlement to TDIU based solely on the service-connected psychiatric disorder and fibromyalgia is warranted.

There is conflicting evidence on whether these two disabilities render the Veteran unemployable.

As for the psychiatric disorder, as noted above, the Veteran stopped working in part due to his psychiatric disorder.  The functional impairment of the psychiatric disorder is the following: impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), an inability to maintain and establish effective relationships, and neglect of personal appearance and hygiene.  The January 2012 VA examiner assigned a GAF score of 55.  VA treatment records dated from September 2010 to October 2013 reveal that the GAF scores ranged from 60 to 51 with GAF scores of 55 and 51 being predominant.  

Turning to the fibromyalgia, a June 2012 VA treatment record reflects that it became increasingly difficult for the Veteran to carry out his duties as a mail carrier due to his fibromyalgia and that he had to quit that job.

At the 2015 VA examination it was noted that the Veteran's fibromyalgia makes it difficult for him to perform any chores around the house, indoors or outdoors, for a very long period.  It was also noted that that if the appellant tries to wash dishes, his legs hurt after standing for about 10 minutes and his hands hurt, which results in him having to stop and take a break.  It was further noted that if the claimant attempts to perform any type of household chore, it takes a long time because he has to take frequent breaks due to achiness and pain of his muscles and joints.  A VA examiner opined that it is not possible to discern the degree to which the Veteran is unemployable based on fibromyalgia without resorting to mere speculation.  The examiner's basis was that the appellant has not had follow-up pain management treatment since 2011 for his fibromyalgia.

In June 2014, the Social Security Administration determined that the Veteran was not disabled because of not only his psychiatric disorder but also fibromyalgia.  While the Board is not bound by the determination of the Social Security Administration, the Board must give weight to that decision.  

Given the evidence of the psychiatric impairment as well as the physical impairment from the fibromyalgia, the Board finds that there exists an approximate balance of evidence for and against the claim.  Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that the evidence is equally balanced as to whether the Veteran's service-connected psychiatric disorder and fibromyalgia have rendered him unemployable from performing substantially gainful employment since February 4, 2010.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order from February 4, 2010.

Special Monthly Compensation

Special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (requiring the Board to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a Veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC). A common scenario in which this arises is if the existing record or the Board's actions (e.g., granting an increased rating for a service-connected disability) result in the implication of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

The Board notes that the Veteran had a total combined service connected rating from June 3, 2015, prior to this decision.  As indicated above, the Board has determined that the evidence warrants assignment of a total disability evaluation due to individual unemployability (TDIU) resulting from his service connected adjustment disorder with depressed mood and fibromyalgia from February 4, 2010.  In addition to this newly awarded TDIU, the Veteran has additional disabilities, namely his hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness and irritable bowel syndrome, rated as 60 percent since April 2004.  Accordingly, special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(i) is warranted from February 4, 2010.  


ORDER

An initial 70 percent disability rating, but not higher, from June 4, 2009, to June 2, 2015, is granted for adjustment disorder with depressed mood, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 70 percent for adjustment disorder with depressed mood from June 3, 2015, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected adjustment disorder with depressed mood and fibromyalgia effective February 4, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to the S-1 (housebound) rate of SMC for the period from February 4, 2010, is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

In the November 2014 remand, the Board directed that the AOJ should afford the Veteran the opportunity to submit any medical nexus evidence, such as a statement from a private doctor at the Arkansas Allergy and Asthma Clinic, indicating that his asthma was caused or aggravated by his service-connected allergic rhinitis or that his asthma is directly related to his active service.  In the January 2015 post-remand development letter, the RO did not inform him that he could submit such evidence.  Thus, the RO did not comply with the directives of the November 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the remand, the Board directed that the Veteran undergo a VA examination that addressed the following: (1) whether it is at least as likely as not (50 percent or greater) that the left carpal tunnel syndrome is related to service; (2) as for neurological symptomatology not attributed to left carpal tunnel syndrome, whether such complaints can be attributed to an underlying disease process or other pathology; and (3) if the neurological symptomatology not attributed to left carpal tunnel syndrome can be attributed to an underlying disability, whether it is at least as likely as not (50 percent or greater) that the neurological disorder is related to service.

The examiner did not diagnose left carpal tunnel syndrome and thus did not address whether that disorder is related to service.  The examiner also indicated that the neurological symptomatology is not indicative of any specific neurological disorder.  An addendum to the VA examination is necessary to determine whether the Veteran has left carpal tunnel syndrome as diagnosed in a March 2013 VA treatment record and whether the Veteran has an undiagnosed illness manifested by neurological symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran the opportunity to submit any medical nexus evidence, such as a statement from a private doctor at the Arkansas Allergy and Asthma Clinic, indicating that his asthma was caused or aggravated by his service-connected allergic rhinitis or that his asthma is directly related to his active service.

2.  The AOJ should ask the Veteran to identify all treatment for his neurological disorder and asthma, and obtain any identified records.

3.  Thereafter, the AOJ should have the VA doctor who prepared the May 2015 VA examination and medical opinion reports to review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The VA doctor who prepared the May 2015 VA examination and medical opinion reports must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the VA doctor who prepared the May 2015 VA examination and medical opinion reports thinks another VA examination is necessary, the appellant should be scheduled for one.  The VA doctor who prepared the May 2015 VA examination and medical opinion reports should address the following:

Left carpal tunnel syndrome:  

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran has left carpal tunnel syndrome.  

(b)  If the examiner does not diagnose left carpal tunnel syndrome, the examiner should reconcile the lack of a diagnosis with the diagnosis of left carpal tunnel syndrome in a March 6, 2013, VA treatment record.

(c)  If the examiner diagnoses left carpal tunnel syndrome or if such is shown at any time during the appeal, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the left carpal tunnel syndrome is related to service.

Neurological symptomatology not attributed to a possible diagnosis of left carpal tunnel syndrome:  

(a)  As for neurological symptomatology not attributed to a possible diagnosis of left carpal tunnel syndrome, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's neurological symptomatology is the result of an undiagnosed illness as opposed to a diagnosed disorder.

(b)  If the neurological symptomatology not attributed to a possible diagnosis of left carpal tunnel syndrome can be attributed to a diagnosed disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the neurological disorder is related to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issues on appeal with consideration of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


